SEVENTH COURT OF APPEALS
                    SITTING AT VERNON COLLEGE
    SET FOR SUBMISSION ON ORAL ARGUMENT MONDAY, MARCH 2, 2015
                             AT 1:30 P.M.


    (Before Chief Justice Brian Quinn, Justice James T. Campbell, Justice Mackey K. Hancock)




07-13-00399-CR      Anthony Bernard Wingfield                              Wilbarger County
                     v. The State of Texas


                    Earl Griffin Jr. – Appellant                           O/A Requested


                    J. Staley Heatly, District Attorney –                  O/A Requested
                     State




07-14-00028-CR      Ezekiel Will Bell v. The State of Texas                Wilbarger County

                    Earl Griffin – Appellant                               O/A Requested


                    J. Staley Heatly, District Attorney –                  O/A Requested
                     State